DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16938286, attorney docket 2557-003168-US claims foreign priority to Korean application 10-2019-0138200, filed 10/31/2019, assigned to Samsung Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has amended claim 1 and correctly argues that he amendment overcomes the §112b rejection. 
Applicant has amended claim 1 and correctly argues that the amendment overcomes the §102 rejection because art of record Baars does not teach the support structure with sloping side surfaces where a top width is greater than a bottom width. The rejections of claim 1 and its depends based on Baars is withdrawn and a new rejection based on Etou is presented below.
Applicant has amended claims 11 and 18  and correctly argues that the amendment overcomes the §102 rejection because art of record Baars does not teach an electrode that has a support at the widest point, which is below the top of the electrode.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10  are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Etou et al. (U.S.  2010/0314674).

As for claim 1
Etou teaches in figures 17, 19 and 30, an integrated circuit semiconductor device ([0003]) comprising: 
a plurality of cylindrical structures (electrodes 6, [0004]) separated from each other on a substrate (24); 
and a plurality of supporters (3) having an opening region (8, shown in figure 19, [0052]) exposing side surfaces of the plurality of cylindrical structures (exposed sidewalls are at the sides of opening 8), the plurality of supporters being in contact with the side surfaces of the plurality of cylindrical structures and supporting the plurality of cylindrical structures ([0008]), 
wherein side surfaces of each of the plurality of supporters have slopes and a top width that is less than a bottom width (figure 17 shows the crown-like shape [0013], smaller at the top and curving to the bottom of the nitride support layer)
and the side surfaces of the plurality of cylindrical structures have a first slope adjacent the plurality of supporters, the first slope transitioning to a second slope at a top surface of the plurality of supporters (shown in figure 17, where the support is conformal to the electrode, which curves vertically, so has a continuously variable slope).

As for claim 10,
Etou teaches the integrated circuit semiconductor device of claim 1, and Etou teaches that the plurality of cylindrical structures include cylindrical lower electrodes having a seam therein, a dielectric film is between the cylindrical lower electrodes and on side surfaces of the cylindrical lower electrodes (6), and an upper electrode(12) is on the dielectric film (the claimed seam is a shoulder portion, which is present near the vertical  center of each cylinder of Etou in figure 22, and there is dielectric (9) both above and below the shoulder). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Etou in view of Wu et al. (U.S. 2010/0177459).

As for claim 2,
Etou teaches the integrated circuit semiconductor device of claim 1, but does not teach that the plurality of supporters are at a height that is lower than top surfaces of the plurality of cylindrical structures.
However Wu teaches in figure 2F forming the electrodes above the top of the support.
It would have been obvious to one skilled in the art at the effective filing date of this application to extend the electrodes  “so that the surface area thereof is increased increasing the capacitance.” Wu [0045]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Etou in view of Wu makes obvious the integrated circuit semiconductor device of claim 2, and the combination teaches that each of the plurality of cylindrical structures higher than the plurality of supporters has both side surfaces having slopes and in the combination, Etou teaches that the plurality of cylindrical structures has a top width that is less than a bottom width (the inward curve would continue above the support).

As for claim 4,
Etou in view of Wu makes obvious the integrated circuit semiconductor device of claim 2, and in the combination, Etou teaches that a top space between the plurality of cylindrical structures higher than the plurality of supporters is greater than a bottom space therebetween  (the inward curve would continue above the support).

As for claim 5,
Etou in view of Wu makes obvious the integrated circuit semiconductor device of claim 2, and Etou teaches each of the plurality of cylindrical structures at the same level as the plurality of supporters has both side surfaces having slopes and has a top width that is greater than a bottom width. (the bottom of the cylinder in figure 22 has a minimal width, which examiner interprets to be a diameter, the slop shown in figure 22 has a variable slope across the thickness of the support 3.)

As for claim 6,
Etou in view of Wu makes obvious the integrated circuit semiconductor device of claim 2, and Etou teaches that each of the plurality of cylindrical structures lower than the plurality of supporters has both side surfaces having slopes and has a top width that is greater than a bottom width. (figure 22).

As for claim 8,
Etou teaches the integrated circuit semiconductor device of claim 1, but does not teach that that the plurality of supporters are at a height that is lower than top surfaces of the plurality of cylindrical structures.
However Wu teaches in figure 2F forming the electrodes above the top of the support.
It would have been obvious to one skilled in the art at the effective filing date of this application to extend the electrodes  “so that the surface area thereof is increased increasing the capacitance.” Wu [0045]. One skilled in the art would have combined these elements with a reasonable expectation of success.
In the suggested combination the plurality of cylindrical structures of Etou higher than the plurality of supporters would have both side surfaces having slopes and recessed inward, and  a top width that is less than a bottom width.

As for claim 9,
Etou teaches the integrated circuit semiconductor device of claim 1, and figure 22 shows that each of the plurality of cylindrical structures lower than the plurality of supporters has both side surfaces having slopes and recessed inward and has a top width that is greater than a bottom width.  but Etou does not teach that that the plurality of supporters are at a height that is lower than top surfaces of the plurality of cylindrical structures, 
However Wu teaches in figure 2F forming the electrodes above the top of the support.
It would have been obvious to one skilled in the art at the effective filing date of this application to extend the electrodes  “so that the surface area thereof is increased increasing the capacitance.” Wu [0045]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Etou in view of Baars (U.S. 2009/0121315).

As for claim 7,
Etou teaches the integrated circuit semiconductor device of claim 1, but does not teach additional supporters  below the plurality of supporters, the additional supporters being in contact with the side surfaces of the plurality of cylindrical structures and supporting the plurality of cylindrical structures .
However, Baars teaches in figure 15 additional supporters (6) below the plurality of supporters (8), the additional supporters being in contact with the side surfaces of the plurality of cylindrical structures and supporting the plurality of cylindrical structures ([0033]).
It would have been obvious to one skilled in the art at the effective filing date of this application toad additional supporters because additional supports allow a taller and/or thinner electrode to be stabilized. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 11-20 are allowed.

As for claims 11 and 18, the prior art does not teach or make obvious a cylindrical electrode that has a support at the widest point, which is below the top of the electrode.
Claims 12-17 and 19-20 depend from allowed claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/           Primary Examiner, Art Unit 2893